As filed with the Securities and Exchange Commission on July 2, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 MIPS TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 77-0322161 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1225 Charleston Road Mountain View, CA 94043-1353 (Address of principal executive offices) MIPS Technologies, Inc. 1998 Long-Term Incentive Plan, as amended MIPS Technologies, Inc. Employee Stock Purchase Plan, as amended MIPS Technologies, Inc. Director’s Stock Option Plan, as amended (Full titles of the plans) John E. Bourgoin Chief Executive Officer and President MIPS TECHNOLOGIES, INC. 1225 Charleston Road Mountain View, CA 94043-1353 (Name and address of agent for service) (650) 567-5000 (Telephone number, including area code, of agent for service) CALCULATION OF REGISTRATION FEE Common Stock, $0.001 par value (4) Common Stock, $0.001 par value (4) Total Amount to be Registered 1,790,448 (1) 226,254 (2) 2,016,702 Proposed Maximum Offering Price Per Share(3) $ 8.77 $ 7.45 Proposed Maximum Aggregate Offering Price $ 15,702,228.96 $ 1,686,610.00 $ 17,388,839.00 Amount of Registration Fee $ 482.06 $ 51.78 $ 533.84 (1) Represents 1,730,448 shares of Common Stock automatically reserved on July 1, 2006 for issuance upon the exercise of stock options that may be granted under the 1998 Long-Term Incentive Plan, as amended and represents 60,000 shares of Common Stock automatically reserved on July 1, 2006 for issuance upon the exercise of stock options that may be granted under the Directors’ Stock Option Plan, as amended. (2) Represents 226,254 shares of Common Stock automatically reserved on July 1, 2006 for issuance upon the distribution of stock that may be purchased under the Employee Stock Purchase Plan, as amended. (3) The price shown is the average of the bid and asked price of the Common Stock reported on the Nasdaq National Market on June 27, 2007, in accordance with Rule 457(c) of the Securities Act of 1933, as amended (the “Securities Act”), and is being used solely for the purpose of calculating the registration fee.In the case of the Employee Stock Purchase Plan, this amount is multiplied by 85%, which amount is the percentage of the price per share applicable to purchases under the Employee Stock Purchase Plan. (4) This Registration Statement also covers rights to purchase shares of the Registrant's Series A Participating Preferred Stock (the "Rights") that are attached to all shares of the Registrant's common stock. Until the occurrence of certain prescribed events, the Rights are not exercisable, are evidenced by the certificates for common stock and will be transferable along with and only with the common stock. The value attributable to the Rights, if any, is reflected in the value of the common stock. STATEMENT PURSUANT TO GENERAL INSTRUCTION E TO FORM S-8 The contents of the Registrant’s Registration Statements on Form S-8 (Reg. Numbers 333-65693, 333-95339, 333-44526, 333-66028, 333-87172, 333-100092, 333-107849, 333-118129 and 333-127436), as filed with the Securities and Exchange Commission (the “Commission”) on October 15, 1998, January 25, 2000, August25, 2000, July 27, 2001, April 29, 2002, September 25, 2002, August 11, 2003, August 11, 2004 and August 11, 2005 respectively, are incorporated by reference herein. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Act, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Mountain View, California, on June 28, 2007. MIPS TECHNOLOGIES, INC. By:/s/ John E. Bourgoin John E. Bourgoin President, Chief Executive Officer and Director SIGNATURES andPOWER OF ATTORNEY Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated.In addition, each person whose signature appears below constitutes and appoints John E. Bourgoin and Mervin S. Kato, each alone to act as his true and lawful attorney-in-fact and agent, each with the full power of substitution, for him and in his name in any and all capacities, to sign any or all amendments, including pre-effective and post-effective amendments, and supplements to this Registration Statement on FormS-8 relating to the Registrant’s 1998 Long-Term Incentive Plan, Employee Stock Purchase Plan and Directors’ Stock Option Plan, and to file the same, with exhibits thereto and other documents in connection therewith, with the Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that each of said attorneys-in-fact, or his substitute or substitutes, may do or cause to be done by virtue hereof. Signature Title Date /s/John F. Bourgoin President, Chief Executive Officer, and Director June 28, 2007 John E. Bourgoin (Principal Executive Officer) /s/Mervin S. Kato Vice President and Chief Financial Officer June 28, 2007 Mervin S. Kato (Principal Financial and Accounting Officer) /s/Kenneth L. Coleman Director June 28, 2007 Kenneth L. Coleman /s/Fred M. Gibbons Director June 28, 2007 Fred M. Gibbons /s/Robert R. Herb Director June 28, 2007 Rober R. Herb /s/Anthony B. Holbrook Director and Chairman of the Board June 28, 2007 Anthony B. Holbrook /s/Benjamin A. Horowitz Director June 28, 2007 Benjamin A. Horowitz /s/William M. Kelly Director June 28, 2007 William M. Kelly EXHIBIT INDEX Item 8.Exhibits Exhibit No. Exhibit Form File No. Filing Date Exhibit No. Filed Herewith 4.01 Preferred Stock Rights Agreement 8-A 000-24487 11-18-03 10.11.3 4.02 MIPS Technologies, Inc. 1998 Long-Term Incentive Plan, as amended 10-K 000-24487 9-8-04 10.8 4.03 MIPS Technologies, Inc. Employee Stock Purchase Plan, as amended 10-Q 000-24487 2-14-01 10.9 4.04 MIPS Technologies, Inc. Directors’ Stock Option Plan, as amended 10-Q 000-24487 5-10-02 10.10 5.01 Opinion of Fenwick & West LLP X 23.01 Consent of Fenwick & West LLP (included in Exhibit 5.01) X 23.02 Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm X 24.01 Power of Attorney (included on signature page) X
